Broyles, C. J.
1. The charge of the court is not subject to exception because of the alleged errors of commission and omission as set forth in the motion for a new trial. It fairly presented the issues to the jury; and if more detailed instructions were desired by the plaintiff in error, they should have been called for by appropriate written requests.
2. The evidence, although circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt.

Judgment affirmed.


Luhe cmd Bloodworth, JJ., concur.